Title: To Alexander Hamilton from Rufus King, 3 August 1793
From: King, Rufus
To: Hamilton, Alexander



New York Saturday 3d. Augt. 1793.

The french fleet from the Chesapeak arrived here yesterday, and are in the north river above the Battery. The Ambuscade also arrived last Evening and her accounts, confirmed by those of many Spectators of the combat, have no doubt of the Flight of the English Frigate.
(You will have seen in our news papers, an invitation for a meeting in the Fields to address Mr. Genest who is daily expected here. This business originated with M. Smith Gelston, Osgood, B. Livingston, Nicholson, and others of like political Character; between two & three Hundred Persons assembled, and I am told, they were generally antifederal. Nicholson was in the Chair, an Address was produced, & adopted, and a Committee of thirty or Forty Persons appointed to present it.) These Gentlemen will not be stopped by Trifles, they already affirm that the Cause of France is that of america, that it is time to distinguish its friends from its Enemies, that in respect to the rumour of Mr. Genest’s appeal to the People from the Decision of the Executive the people are competent Judges of their own Interest & obligations, that there can be no Danger to them from the free exercise of their Judgment on so great & interesting an Occasion. True it is that their Decision may displease men in high Authority, but that will not prove their Judgment to have been erroneous. Nay some of these Gentlemen go further, and not only excuse, but applaud, the Decree of the french Convention, which not only contravenes our Treaty of commerce, but grossly violates the best established Rules in the law of Nations. In short my friend, unless the Executive will quickly & vigorously exercise its powers in checking the influence of Mr. Genest, it may experience the mortification of seeing them perish in its hands. Our Chamber of Commerce will on Tuesday pass Resolutions, approving the Proclamation &c, and we are resolved to try the Citizens for the like Purpose. But this is altogether wrong. We have with great Trouble established a Constitution which vests competent powers in the hands of the Executive—it is the duty of that department to see that the Laws are executed, & the peace and order of the Community preserved. It was never expected that the executive should sit with folded Arms, and that the Government should be carried on by Town Meetings, and those irregular measures, which disorganize the Society, destroy the salutary influence of regular Government, and render the Magistracy a mere pageant.
This decree of the french Convention has thrown the mercantile people into the greatest embarrassments—insurance on american Vessels & Cargoes cannot be made without paying war Premiums. I am told that where four & five per Cent was given, Eighteen & twenty are now required.
Adieu   yours &c

R King.

